

EXECUTION COPY


April 27, 2018


Mr. Michael D. Hayford


Dear Michael,


We are pleased to present you with this offer of employment at NCR. On behalf of
NCR and our Board of Directors, we look forward to you joining us.


Employer (Legal Entity):


NCR Corporation (“NCR” or the “Company”)


Position; Reporting; Board Service:


President and Chief Executive Officer of NCR, reporting to the Board of
Directors of NCR. Upon joining NCR you will be appointed as a member of the
Board of Directors of NCR. You agree to devote substantially all of your
attention and time during normal business hours to the business and affairs of
NCR. You may serve on not more than one outside public board of directors during
your employment with NCR.


Office Location:


Atlanta, Georgia Office


Start Date:


Your employment with NCR will commence on April 30, 2018.


Base Salary:


Your annual base salary will be not less than US$1,000,000 commencing on your
start date. We operate our payroll on a bi-weekly pay schedule where you will be
paid two weeks’ salary five days following the close of each pay cycle. Your
annual base salary will be reviewed from time to time by the Board of Directors
to determine appropriate increases, if any.


1



--------------------------------------------------------------------------------






Management Incentive Plan:


Effective upon your start date you will participate in NCR’s Management
Incentive Plan (“MIP”), subject to the terms of the MIP. The MIP is an annual
bonus program with a payout that varies based on NCR’s results, your
organization’s results, and your individual performance; it is payable in the
first calendar quarter following the plan year.
 
Your MIP target incentive opportunity will be not less than 150% of your annual
base salary (with a maximum potential payout equal to 2 times your target
incentive opportunity), where the payout will be based on performance goals
established by the Compensation and Human Resources Committee (the “Committee”)
of the NCR Board of Directors. Your MIP payout for the 2018 plan year will be no
less than target, subject to pro-ration for the short service year, and will be
payable to you in March 2019. Please note that the MIP guidelines are subject to
change from time to time, which will be determined at the discretion of the
Committee. You must be employed by NCR at the time of payment in order to be
eligible to receive any bonus or incentive payout from NCR.


Long Term Incentive (“LTI”) Equity Awards:


Subject to your acceptance of this offer by execution of this letter agreement,
the Committee will grant to you the following equity awards effective May 1,
2018:


•
an option to purchase NCR shares with a grant date value equal to US$2,500,000,
vesting in equal annual installments over four years (subject to your employment
with NCR through the applicable vesting date), having a seven-year term and a
strike price equal to the closing price of NCR shares on the grant date, and
such other terms as set forth in NCR’s form of option award agreement (“Sign-On
Option”);



•
an option to purchase NCR shares with a grant date value equal to US$5,000,000,
vesting in equal annual installments over four years (subject to your employment
with NCR through the applicable vesting date), having a seven-year term and a
strike price equal to the closing price of NCR shares on the grant date, and
such other terms as set forth in NCR’s form of option award agreement (“2018
Option”); and



•
restricted stock units corresponding to NCR shares with a grant date value equal
to US$5,000,000, vesting in equal installments over three years, subject to your
employment with



2



--------------------------------------------------------------------------------




NCR through the applicable vesting dates and such other terms as set forth in
NCR’s form of restricted stock unit award agreement (“2018 RSU”);


You must electronically accept the award agreement associated with the award in
order to be eligible to receive its benefits. Upon a termination of employment
without Cause or for Good Reason (each as defined below), (x) the unvested
portion of each of the Sign-On Option, the 2018 Option and the 2018 RSU
immediately shall vest and (y) the Sign-On Option and the 2018 Option will
remain exercisable until the earlier of the first anniversary of the date that
your employment terminates and the option expiration date. Solely for purposes
of the immediately preceding sentence:


•
“Cause” means (1) your conviction for committing a felony under U.S. federal law
or the law of the state or country in which such action occurred, (2) your
willful and continued failure to perform substantially your duties with NCR or
any of its affiliates (other than any such failure resulting from incapacity due
to physical or mental illness) for a period of at least thirty (30) days after a
written demand for substantial performance is delivered to you by the NCR Board
of Directors, specifically identifying the manner in which the NCR Board of
Directors believes that you have not substantially performed your duties; (3)
your willful engaging in illegal conduct or gross misconduct which is materially
and demonstrably injurious to NCR or (4) your material violation of NCR’s Code
of Conduct. For purposes of this provision, no act or failure to act, on your
part, shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company.



•
“Good Reason” means any of the following events without your prior written
consent: (1) the assignment to you of any duties inconsistent in any respect
with your position (including offices, titles and reporting requirements),
authority, duties or responsibilities or any other diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by NCR promptly after receipt of notice thereof given by you; (2) NCR
requiring you to be based at any office or location that is more than forty (40)
miles distant from the location of your principal place of employment; or (3) a
material breach of this letter agreement or the grant agreements with respect to
the Sign-On Option, the 2018 Option or the 2018 RSU; provided, however, that
your termination of employment shall not be deemed to be for Good Reason unless
(x) you have notified NCR in writing describing the occurrence of one or



3



--------------------------------------------------------------------------------




more Good Reason events within ninety (90) days of such occurrence, (y) NCR
fails to cure such Good Reason event within thirty (30) days after its receipt
of such written notice and (z) the termination of employment occurs within 180
days after the occurrence of the applicable Good Reason event.


Effective for 2019 and beyond you will also be eligible to participate in NCR’s
Annual LTI Equity Award Program that typically occurs in February each year with
a minimum grant date value in each of 2019 and 2020 of $10,000,000 comprised of
awards of the same type and in the same proportion as are awarded to other
senior executives of NCR; provided, however, that in the event that you satisfy
the performance goal set forth in Appendix A to this Agreement, the minimum
grant date value of your 2019 annual equity award will be $12,500,000.


You must be a current employee of NCR on the applicable grant date in order to
be eligible to receive any NCR LTI equity award. Other award terms are set forth
in the plan governing these awards, and you must electronically accept the award
agreement each time one is made in order to be eligible to receive its benefits.


Special Incentive Awards


The NCR Board of Directors will consider one time incentive grants for special
initiatives; e.g., a synergy bonus plan for acquisitions, under appropriate
circumstances.


Executive Severance Benefits:


You will participate in NCR’s Executive Severance Plan and Change-in-Control
Severance Plan with a “Tier I” benefit level in accordance with their applicable
terms; provided, however, that for purposes of the Executive Severance Plan,
“Cash Severance” shall equal the sum of 1.5 times your base salary plus your
target bonus.


Employee Benefits:


You will be eligible for employee benefits on the terms generally provided by
NCR to its senior executives from time to time, including NCR’s annual Executive
Medical Exam Program and annual Executive Financial Planning Program. Each of
these programs is subject to amendment or termination by the Committee. You will
have access to NCR’s planes for business use and for up to 100 hours of personal
use per year. In the event NCR sells its aircraft, you will have access to
private air travel through Net Jets or equivalent.


4



--------------------------------------------------------------------------------






Executive Relocation Program:


You will be eligible for NCR’s Executive Relocation Program, which includes the
benefits outlined on the attached “Relocation Plan Summary document.”


Vacation/Holidays:


You will be entitled to receive paid vacation days and holidays in accordance
with NCR’s standard vacation policy. Eligible vacation is based on grade level
or years of NCR service, whichever provides the greater benefit.


Legal Expenses:


The Company will reimburse you for up to US$10,000 of reasonable, documented
legal fees you incur in connection with your review and acceptance of the
Company’s terms and conditions of employment.


Other Terms and Conditions of Employment:


Your offer of employment described in this letter agreement is contingent upon
your acceptance of the terms and conditions of employment outlined in this
letter agreement (and Appendix B), and your passing of a drug screen and
background check. In addition, this offer is contingent upon your agreement to
certain restrictive covenants concerning non-competition,
non-customer-solicitation and non-recruitment/hiring, where such provisions are
enforceable by law. These covenants are set out in the NCR Corporation
Employment Terms & Conditions included in your offer package, which you must
also sign.


This letter agreement supersedes and completely replaces any prior oral or
written communication concerning the subject matters addressed in this letter.
This letter agreement should not be construed or interpreted as containing any
guarantee of continued employment or employment for a specific term.


*        *        *        *        *        *


Mike, we are very excited about the contributions, experience and knowledge you
can bring to NCR.


5



--------------------------------------------------------------------------------






Sincerely,


NCR Corporation


By: /s/ Edward Gallagher    
Name: Edward Gallagher
Title:      SVP, General Counsel
     and Secretary




Accepting this Offer of Employment:


By accepting and signing NCR’s offer of employment you certify to NCR that you
are not subject to a non-competition agreement with any company or to any other
post-employment restrictive covenants that would preclude or restrict you from
performing the NCR position being offered in this letter. We also advise you of
NCR’s strong policy of respecting the intellectual property rights of other
companies. You should not bring with you to your NCR position any documents or
materials designated as confidential, proprietary or trade secret by another
company, nor in any other way disclose trade secret information while employed
by NCR.


You further acknowledge that this letter agreement, Appendix B and the NCR
Corporation Employment Terms & Conditions reflect the general description of the
terms and conditions of your employment with NCR. The employment relationship
with NCR is by mutual consent (“Employment at Will”). This means either you or
NCR have the right to discontinue the employment relationship with or without
cause at any time and for any reason.














6



--------------------------------------------------------------------------------




You acknowledge that you have read the foregoing information relative to NCR’s
conditions of employment and understand that your employment offer is
conditioned upon their satisfaction.


Acknowledged and Agreed:




Michael D. Hayford
 


/s/ Michael D. Hayford


Date: April 27, 2018      











7

